In the United States Court of Federal Claims
                                          No. 09-109T
                                     Filed: March 23, 2021


 MICHAEL F. CURTIN and VIVIEN G.
 JOHNSON,
 Personal Representatives of the ESTATE
 OF ELEANNOR C. BARZIN, Deceased

                    Plaintiffs,

 v.

 THE UNITED STATES,

                    Defendant,

 and

 THE UNITED STATES

                    Third-Party Plaintiff,

 v.

 ANTAL POST DE BEKESSY,

                    Third-Party Defendant.




                                   SHOW CAUSE ORDER

       In 2010, the United States joined Third-Party Defendant Antal Post de Bekessy by
summons pursuant to RCFC 14(a) and 41 U.S.C. § 114(b). (Mot. to Summon, ECF No. 25;
Third-Party Compl., ECF No. 28; Summons, ECF No 29). Both of those provisions were later
repealed. Act of January 4, 2011, Pub. L. No. 111-350, 124 Stat 3677, 3855, 3857. In a revised
Opinion and Order dated January 10, 2012, the Court dismissed all of Plaintiff’s claims against
the United States. Curtin v. United States, 102 Fed. Cl. 769 (2012) (docketed at ECF No. 62).
Only the contingent third-party claims that the United States asserts against Mr. de Bekessy
remain viable. See id. at 770 n. 1.

        Since February 2012, the parties have been providing joint status reports every 120 days.
(See ECF No. 64). On March 23, 2021, the Court conducted a status conference regarding the
stagnation of this litigation and the parties’ latest joint status report. During that status
conference, the Court ordered the United States to show cause as to why the Court should not
dismiss the United States’ third-party claims for lack of jurisdiction.

        This order serves to memorialize that oral directive for the convenience of the parties and
the Court. Accordingly, the United States is ORDERED TO SHOW CAUSE as to why it
should not dismiss the United States’ third-party claims for lack of jurisdiction. The United
States’ response to this Order shall not exceed ten pages, and shall be filed on or before April 22,
2021.

       IT IS SO ORDERED.

                                                                     s/  David A. Tapp
                                                                     DAVID A. TAPP, Judge




                                                 2